Citation Nr: 1117254	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than December 4, 1995, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD
A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted a TDIU effective December 4, 1995.  The Veteran appealed the effective date of this award to the Board, and in December 2004, the Board denied an effective date earlier than December 4, 1995.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, by Order dated in May 2006, the Court granted the parties' Joint Motion for Remand (JMR) thereby vacating the Board's December 2004 decision with respect to this issue.  

This matter was previously before the Board in October 2007 and October 2009 at which times the case was remanded for additional action.  Also before the Board in October 2007 and October 2009, and remanded for additional action, was the issue of entitlement to service connection for special monthly compensation for the loss of use of the left hand.  The RO subsequently granted this issue in a November 2010 rating decision.  Thus, as this is considered a full grant of the benefit sought with respect to this issue, the issue is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In February 2011, the Board received additional evidence from the Veteran's representative in support of the Veteran's claim.  The Veteran's representative included with this evidence a written waiver of review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  This evidence includes a statement from the Veteran, dated in November 2010, apparently raising new claims for consideration.  In this regard, the Veteran appears to be raising claims for increased ratings for his service-connected scar disabilities, as well as service connection for residuals of left thumb and right palm wounds.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

In March 2011, the Board received additional evidence from the Veteran that was not accompanied by a written waiver of review by the RO.  See 38 C.F.R. § 20.1304(c).  However, as this evidence is not relevant to the issue presently on appeal, the Board may proceed to deciding the issue on appeal.  Id.  This evidence appears to raise a claim of entitlement to service connection for traumatic brain disease.  As this issue has not been adjudicated by the  AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  There was no claim, formal or informal, for TDIU benefits filed before December 4, 1995.

2.  The Veteran did not meet the schedular criteria for a TDIU prior to December 4, 1995; the evidence does not show that his service-connected disabilities, alone, prevented him from performing substantially gainful work during the year preceding his December 4, 1995, claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 4, 1995, for the award of TDIU benefits are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As to VA's duty to notify, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, i.e., a TDIU, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Background

By way of background, the Veteran's service treatment records show that he was involved in a U.S. Navy plane crash in August 1962 and was the sole survivor of a crew of 13.  He was rescued three days after the plane crash and was hospitalized with facial fractures, a left ulna fracture, first, second and third degree burns of exposed areas to include the head, neck, forearms and legs.  He was also treated for a right thigh wound.  He was discharged to duty under treatment in September 1962.

In July 1969, the Veteran filed a claim for residual injuries from the inservice plane crash in 1962.

At a VA examination in September 1969, the Veteran said that he quit working as a truck mechanic after two months due to difficulty with his left hand and was presently unemployed.

In a December 1969 rating decision, the RO granted service connection for a fracture, left ulna, postoperative, with sensory deficit and assigned a 10 percent rating.  The RO also granted service connection for scars, burns, forearms, fingers and left thigh and assigned a 10 percent rating.  In addition, the RO granted service connection for defective hearing, right ear; tinnitus, right ear; fracture, right olecranon process; fracture, left mandible; fracture, zygomatic bone, left; and scars, laceration, right thigh, assigning each of these disabilities a noncompensable rating.

In a statement dated in January 1971, the Veteran reported that the loss of strength in his left arm and pain in his right elbow affected his work as a maintenance electrician which required the use of both arms.

At a VA special neurological examination in May 1971, the Veteran reported that as of October 1969 he had been working as a maintenance electrician working 40 hours a week.  

A VA neurological examination report in October 1984 relays the Veteran's personal history as revealing that industrially he was making a good adjustment and worked for quality assurance for the government.  He reportedly had not missed time due to his symptoms. 

In a statement received in August 1994, the Veteran explained that although his service-connected injuries from the plane crash were giving him some problems, "[he] [has] learned to live with them".  He went on to report that his present physical condition, in addition to his plane crash injuries, took a downward spiral due to a recent back and neck injury he sustained at his place of employment.  He said he fell at work and sustained ruptured discs in his lower back and upper neck and that to the best of his memory he never received a neck or back injury in service nor was he treated for such injuries in service.

In a May 1995 statement, the Veteran said that his physical condition had deteriorated regarding his left arm and hearing loss.  He also said that his other plane crash injury residuals had deteriorated and he was having difficulty maintaining a normal lifestyle.  He requested that he be reevaluated for worsening conditions.

The Veteran presented for a VA Ear, Nose and Throat examination in June 1995 and was diagnosed as having status post fracture of mandible, 1962, treated with closed reduction, well healed; sequel of left chin numbness of the skin, bilateral neurosensory hearing loss and constant tinnitus, both worse in the right ear since the time of the injury, and history of a perforation of the right eardrum, spontaneously healed. 

A VA examination report in June 1995 notes that the Veteran had been working full time as an electrician until a neck injury at work in June 1994.  His diagnoses included residual, fracture of ulna on the left, with osteoid formation producing some deformity, tender to palpation, and also numbness on the last three fingers, and inability for the thumb to touch the fourth finger, some impediment in holding small things, like nuts and bolts, some loss of strength in the grip, aggravated by a new injury to the neck.

In an October 1995 rating decision, the RO adjudicated the Veteran's increased rating claims, including assigning the Veteran an increased rating from 10 to 20 percent for postoperative residuals of a left ulna fracture.

A November 1995 operative report from St. Anthony's Medical Center shows that the Veteran underwent left elbow submuscular anterior ulnar nerve transposition, ulnar nerve neurolysis, and excision of ossicle medial epicondyle.

In a statement received on December 4, 1995, the Veteran reported that his left arm disability had worsened and that he felt that he was entitled to a higher rating for this disability as well as all of his other disabilities retroactive to 1969.  He also requested new examinations for a psychiatric disability and tinnitus.

The Veteran reported at a VA psychiatric examination in January 1996 that he had been retired from the Civil Service and had workmen's' compensation following a fall when he reinjured his left elbow.  

On file is a February 1996 record from Dr. Haueisen of Premier Care Orthopedics stating that the Veteran was three months postoperative and he noted some improvement in the Veteran's left ulnar nerve disability, but continuing loss of motion.  Dr. Haueisen stated that the Veteran had been previously employed as an electrician and currently did not have sufficient strength to return to that occupation.  

SSA records include an April 1996 decision finding the Veteran disabled since June 9, 1994.  According to this decision, the Veteran had a good work record and had greatly reduced his daily activities as of June 9, 1994, at which time he fell down some stairs at work which caused neck pain, back pain and headaches.  According to this decision, the Veteran underwent a decompressive laminotomy and discectomy at L4-5 for a herniated nucleus pulposus in August 1994, and underwent an anterior cervical discectomy and fusion at D4-5 and C5-6 in March 1995.  In September 1995, a spinal fusion was explored at C4-5 and C5-6, and in November 1995, the Veteran underwent a left elbow submuscular anterior ulnar nerve transposition, ulnar nerve neurolysis, and excision of an ossicle at the medial epicondyle.   

In an April 1996 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective December 4, 1995.  

In his Notice of Disagreement filed in April 1996, the Veteran said that he did not have the strength or movement in his left hand to be gainfully employed as an electrician.  

At a hearing before a hearing officer at the RO in March 1997 for disabilities not presently on appeal, the Veteran testified that he was never released to return to work following left arm surgery in November 1995, was not presently employed, and retired in 1993.  He also said that he was receiving 100 percent Social Security disability benefits due, in part, to his left ulnar disability.  

The RO increased the Veteran's  PTSD rating to 30 percent, effective December 4, 1995, in September 1998.

III.  Analysis

In the instant case, in October 2003, the Veteran was awarded a TDIU, effective December 4, 1995.  The Veteran claims he is entitled to an earlier effective date for this grant of TDIU.

Entitlement to TDIU requires the presence of impairment due to service-connected disability(ies) so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent, or one 40 percent disability in combination, the following will be considered as one disability:  (2) disability resulting from common etiology or a single accident.  38 C.F.R. § 4.16(a).  

If the above percentages are not met, the veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

For effective date purposes, a TDIU claim is treated as a claim for increased disability compensation.  Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law provides an exception to this general rule holding that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if VA receives a claim within one year after that date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, and it must identify the benefit being sought.  Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).

Under certain circumstances, examination or hospitalization reports may be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law, if the report relates to a disability which may establish entitlement. 38 C.F.R. § 3.157 (2010).  Specifically, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b)(1).

The sole fact that a Veteran is unemployed for nonservice-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a grant of a TDIU rating.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15.

In this case, the Veteran is construed to have filed a claim for TDIU benefits which was received at the RO on December 4, 1995.  There is no document of record prior to that date that may be reasonably construed as a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).  Consideration has been given to the Veteran's May 1995 statement wherein he asserted that his physical condition had deteriorated regarding his left arm and hearing loss as well as other plane crash injuries and that he was having a hard time maintaining a "normal lifestyle".  He went on to request a reevaluation for worsening conditions.  The Board does not construe this statement as an informal claim of unemployability since the Veteran never indicated that his service-connected disabilities prevented him from obtaining and/or maintaining employment.  Rather, he only indicated that his service-connected disabilities had worsened.  Thus, the Board finds that the date of receipt of the Veteran's current claim for TDIU is December 4, 1995.  

Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine whether, sometime between December 4, 1994, and December 5, 1995, the Veteran's inability to follow a substantially gainful occupation became factually ascertainable.  In this regard, one basis of the parties' Joint Motion to Remand in May 2006 was that additional analysis was required that addressed whether it was factually ascertainable that an increase in disability had occurred that rendered the Veteran unemployable within the year prior to his claim.  See 38 C.F.R. § 3.400.  The Joint Motion for Remand also relayed the Board's finding that the filing date of the Veteran's formal claim for a TDIU was December 4, 1995.  

After a review of the evidence of record, the Board finds that, for the one year period prior to receipt of the Veteran's TDIU claim on December 4, 1995, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  

It was not until the September 1998 rating decision that the Veteran satisfied the percentage requirements for a TDIU rating on a schedular basis effective on December 4, 1995.  That is, it was not until the September 1998 rating decision, when the RO increased the Veteran's service-connected PTSD from 10 to 30 percent disabling, that the Veteran met the requirements laid out in § 4.16(a).  The RO pointed out in this decision that multiple disabilities due to a single accident, such as the Veteran's inservice plane crash, may be considered a single disability for purposes of meeting the percentage requirements.  See 38 C.F.R. § 4.16(a)(2).  Accordingly, the RO found that the increased rating, to 30 percent, for the Veteran's PTSD, in combination with his other disability ratings stemming from his inservice plane crash, satisfied the criteria for a TDIU under 38 C.F.R. § 4.16(a) since it brought the Veteran's evaluation to 60 percent, effective December 4, 1995.  

The Veteran contends that he should be awarded TDIU benefits prior to December 4, 1995, because he has been 100 percent disabled from the time of his first post-service VA evaluation and treatment in 1969.  In this regard, as stated above, even when the percentage requirements under § 4.16(a) are not met, entitlement to a total rating, on an extra-schedular basis may nonetheless be granted, in exceptional cases, and pursuant to the prescribed procedures, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Per the Veteran's work history, he is shown to have been gainfully employed as an electrician until June 1994, at which time he experienced a fall at work resulting in injuries to his neck and back.  Thus, as the Veteran was employed up until June 1994, it follows that he was employable until that time.

Records from SSA show that the Veteran was awarded disability benefits effective in June 1994 due to residuals of a decompressive laminotomy and discectomy at L4-5 in August 1994, anterior cervical discectomy and fusion at C4-5 and C5-6 in March 1995, incision and drainage of wound infection in the cervical spine in April 1995, exploration of the spinal fusion at C4-5 and C5-6 in September 1995, and left elbow submuscular anterior ulnar nerve transposition, ulnar nerve neurolysis, and excision of an ossicle from the medial condoyle in November 1995.  With respect to the Veteran's left arm disability, as noted in the background above, a VA examiner in June 1995 opined that the Veteran's (service-connected) left arm disability had been aggravated by the new injury to his neck.

While the Board finds that this evidence is sufficient to show that the Veteran has been totally disabled from gainful employment due to disabilities that include his service-connected left arm disability since June 1994, there is no evidence showing that his service-connected disabilities alone rendered him totally and permanently disabled.   Nonetheless, even by assuming arguendo that the Veteran's service-connected disabilities alone, to specifically include his left arm disability, precluded him from securing or following substantially gainful employment as of June 1994, the fact that the increase became ascertainable more than one year prior to the date of receipt of the December 1995 claim makes the proper effective date the date of claim.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  

The Veteran testified in March 1997 that he was never released to go back to work following his left elbow submuscular anterior ulnar nerve transposition, ulnar nerve neurolysis, and excision of an ossicle from the medial condoyle in November 1995.  Thus, it can alternatively be argued that the effective date for TDIU should date back to November 1995 since this is the date the Veteran was rendered unable to secure or follow a substantially gainful occupation due solely to service-connected disability.  However, as noted above, the medical evidence does not contain any competent findings that the Veteran was unable to follow a substantially gainful occupation solely as a result of service-connected disabilities in November 1995.  While there is a three month post-operative record in February 1996 from Dr. Haueisen stating that the Veteran had previously been employed as an electrician and currently did not have sufficient strength to return to that occupation, he later, in a March 1996 record, released the Veteran to do whatever activities he felt he was capable of doing and stated that he did not think that the Veteran would injure himself as far as attempting heavier work activities.  He also said that the Veteran probably would not be considered permanent and stationary until about one year after surgery.  Moreover, it should be noted that the Veteran was awarded a 100 percent temporary total evaluation for his left ulnar disability from the date of surgery on November 15, 1995, to January 1, 1996.  Based on this evidence, the Board is unable to find that an earlier effective date for a TDIU is warranted, including under the provisions 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.30.

In sum, the record presents no legal basis for assignment of an effective date for the award of a TDIU prior to December 4, 1995.  In this regard, the Board emphasizes that the law and regulations governing effective dates are very specific and the Board is bound by them.  In reaching this determination, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107.


ORDER

The assignment of an effective date earlier than December 4, 1995, for a total rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


